Case 5:20-mj-01954 Document 2 Filed on 10/04/20 in TXSD Page 1 of 1

STATEMENT IN
SUPPORT OF PROBABLE CAUSE

IN RE: Roberto GUTIERREZ-Garcia
I, Doo H. Song, declare and state as follows:

On or about October 03, 2020 the defendant Roberto GUTIERREZ-Garcia was apprehended in Hebbronville, Texas.
After a brief interview it was determined that, Roberto GUTIERREZ-Garcia was an undocumented alien from Mexico
and subsequently placed under arrest. Further investigation revealed that Roberto GUTIERREZ-Garcia was previously
REMOVED from the United States on 06/26/2020 at Hidalgo, Texas. There is no record that Roberto GUTIERREZ-
Garcia has applied for or received permission from the Attorney General or the Secretary of Homeland Security to re-
enter the United States after deportation.

| declare (certify, verify, or state) under penalty of perjury that the foregoing is true and correct.

Executed on the 3rd day of October, 2020 at Laredo, Texas. fg ts, =“

Doo H. Song
Border Patrol Agent
United States Border Patrol

 
